DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/771,216 (herein ‘216) in view of Zaizen et al. (JP 2010132938 A), herein Zaizen. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to substantially similar multilayer electrical steel sheets. 
The examiner has provided a machine translation of JP 2010132938 A.  The citations herein refer to the provided translation.
 Instant claim 1 requires a multilayer electrical steel sheet with surface layers wherein the multilayer electrical steel sheet is a clad steel sheet obtained by cladding steel materials having different Si contents, the surface layers having a composition by mass of Si: 2.5-6.0% and at least one of P: 0.01-0.1%, Sn: 0.001-0.1%, and Sb: 0.001-0.1% and the balance being Fe and impurities and in inner layer of a composition by mass of Si: 1.5-4.0% and at least one of P: 0.01-0.1%, Sn: 0.001-0.1%, and Sb: 0.001-0.1% and the balance being Fe and impurities, where the ΔSi between the outer Si content and inner Si content being 0.5-4.0% by mass, a ΔAl of 0.05 mass% or less, a thickness ratio of the surface layers to the inner layer being 0.10-0.70, a magnetic flux density B10, a ratio of B1 to B10, and an iron loss frequency.   This is patently indistinct from claims 1-2 of the ‘617 which recites a multilayer electrical steel sheet with surface layers of a composition by mass of Si: 2.5-6.0% and the balance being Fe and impurities and in inner layer of a composition by mass of Si: 1.5-5.0% and the balance being Fe and impurities, where the ΔSi between the outer Si content and inner Si content being 0.5% by mass or more, a ΔAl of 0.05 mass% or less, a difference magnetostriction difference, a sheet thickness of 0.03-0.3 mm, and thickness ratio of the surface layer to the inner layer being 0.10-0.70.   Claim 2 of ‘216 further recites the surface layers or the inner layer further contains Sn: 0.001 % to 0.1 % or Sb: 0.001 % to 0.1 %.  The main difference between the claims is that ‘216 does not expressly teach the value of B10 of 1.3 T or more, the ratio of B1/B10 and the iron loss frequency as claimed or that the multilayer steel sheet is a clad sheet.  The value of the ΔSi overlaps the claimed range as does the amount of Si present in the inner layer.
‘216 does not expressly teach the magnetic flux density value of B10 of 1.3 T or more, the ratio of B1/B10 and the iron loss frequency as claimed. However, ‘216 teaches a substantially identical multilayered steel sheet with composition, Si content difference, and thickness ratio as that which is claimed and one would reasonably expect the steel sheet of ‘216 to possess the claimed magnetic flux density value of B10 of 1.3 T or more, the ratio of B1/B10, and the iron loss frequency as a material and its properties are inseparable, absent an objective showing. See MPEP 2112.01 and In re Best.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
‘216 does not expressly teach the that the multilayer steel sheet is a clad sheet.
Zaizen teaches a clad type electrical steel sheet having a three-layer structure [Pg. 1 lines 10-15].  The three-layer structure comprises a grain-oriented electrical steel sheet which is used as an inner layer sandwiched between non-oriented electrical steel sheets, and the non-oriented electrical steel sheet as the surface layer comprise Si: 2-7 Mass% and Al: 3% by mass or less in a range satisfying (Si + Al) ≧ 4% by mass, the balance is made of Fe and inevitable impurities, and the grain-oriented electrical steel sheet which is the inner layer comprises Si: 5% by mass and Al: 0.5% by mass or less, the balance being Fe and inevitable impurities [Pgs. 1-2, lines 59-7]. 
Zaizen teaches that by using a cladded structure it is possible to obtain an electrical steel sheet having both high magnetic flux density and high frequency and low iron loss, which has been conventionally difficult to be juxtaposed, in other words, excellent in magnetic properties at low and high frequencies [Pg. 2 lines 24-27].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have use the cladding method of Zaizen to the multilayer sheet of ‘216.  One would have been motivated to do so as it would be the use of a known technique to a known product ready for improvement to yield predictable results.
	Claim 2 recites the addition of Mo: 0.001 % to 0.1 %, in mass%, to the chemical composition of the surface layers or the inner layer.  This is met by claims 3-4 of ‘216 which teaches the addition of Mo: 0.001 % to 0.1 %, in mass%, to the chemical composition of the surface layers or the inner layer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The double patenting rejections remain as set forth above.
Applicant’s arguments, see Pgs. 1-9, filed 01/11/2022, with respect to the rejections based on Oda and separately on Okubo have been fully considered and are persuasive.  The rejections have been withdrawn. 

Allowable Subject Matter

The claims are rejected under double patenting, further it is noted that a notice of allowance was sent in application 16/771,216, on which the double patenting rejection is based on, on 03/17/2022.  A terminal disclaimer may be effective to overcome a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784